     Case 2:19-mj-03200-DUTY Document 3-1 Filed 08/07/19 Page 1 of 6 Page ID #:4



;.
                                                         ~. ~~ F,
                                                         `~'                  ,~
      Approved:                                     R~ `f~, ~' ~,~~,`    ~~        ~'
                  NIGH LAS W. CHIUCHIOLO
                  Assistant United States Attorney

      Before:     HONORABLE DEBRA FREEMAN
                  United States Magistrate Judge
                  Southern District of New York

      ___________________________________X                              ~ o~~z o~
      UNITED STATES OF AMERICA                    COMPLAINT

                  - v. -                          Violation of 21 U.S.C.
                                                  ~ 846
      DANIEL MARTINEZ,
                a/k/a "Marco,"
                                                  COUNTY OF OFFENSE:
                      Defendant.                  NEW YORK

                           ------=-----------x

      STATE OF NEW YORK,                ) ss:
      SOUTHERN DISTRICT OF NEW YORK     )

               JOHN FAHIM, being duly sworn, deposes and says that he
     is a Task Force Officer with the Department of Homeland
     Security, Homeland Security Investigations ("HSI"), and charges
     as follows:

                                      COUNT ONE
                               (Narcotics Conspiracy)

          1.   From in or about July 2018, up to and including on or
     about August 6, 2019, in the Southern District of New York and
     elsewhere, DANIEL MARTINEZ, a/k/a ~~Marco," the defendant, and
     others known and unknown, intentionally and knowingly did
     combine, conspire, confederate, and agree together and with each
     other to violate the narcotics laws of the United States.

          2.   It was a part and object of the conspiracy that DANIEL
     MARTINEZ, a/k/a "Marco," the defendant, and others known and
     unknown, would and did distribute and possess with intent to
     distribute a controlled substance, in violation of Title 21,
     United States Code, Section 841(a)(1).

          3.   The controlled substance that DANIEL MARTINEZ, a/k/a
     "Marco," the defendant, conspired to distribute and possess with


                                         7
Case 2:19-mj-03200-DUTY Document 3-1 Filed 08/07/19 Page 2 of 6 Page ID #:5




 intent to distribute was 500 grams and more of mixtures and
 substances containing a detectable amount of methamphetamine,
 its salts, isomers, and salts of its isomers, in violation of
 Title 21, United States Code, Section 841(b)(1)(A).

             (Title 21, United States Code, Section 846.)

           The bases for my knowledge of the foregoing charge
 are, in part, as follows:

      4.   I am a Task Force Officer with HSI and I have been
 personally involved in the investigation of this matter. This
 affidavit is based upon my personal participation in the
 investigation, my examination of reports and records, and my
 conversations with other law enforcement agents and other
 individuals. Because this affidavit is being submitted for the
 limited purpose of demonstrating probable cause, it does not
 include all the facts that I have learned during the course of
 my investigation. Where the contents ~of documents and the
 actions, statements, and conversations of others are reported
 herein, they are reported in substance and in part, except where
 otherwise indicated. Where figures, calculations, and dates are
 set forth herein, they are approximate, unless stated otherwise.

     5.   Based on my participation in this investigation,
including my review of reports and my conversations with other
law enforcement officers and a cooperating witness ("CW-1")1
working with law enforcement, I am aware of the following, in
substance and in part:

          a.   Beginning in or around July 2018--before CW-1 had
been arrested and charged in this District--CW-1 began
purchasing quantities of methamphetamine from DANIEL MARTINEZ,
a/k/a "Marco," the defendant, whom CW-1 knew as "Marco," for
distribution in Manhattan. Specifically, on or about July 6,
2018, in Los Angeles, California, CW-1 purchased from MARTTNEZ
what CW-1 believed to be approximately thirty pounds of


1 CW-1 was previously indicted in this District for distribution
of narcotics. CW-1 has agreed to cooperate with the
Government`s investigation in the hopes of receiving leniency at
sentencing. Information provided by CW-1 has been corroborated,
and law enforcement agents have deemed the information provided
b y CW-1 to be credible. In or about June 2019, CW-1 submitted
urinalysis to pretrial services that tested positive for
methamphetamine, which was a violation of the terms of CW-1's
conditions of release.
                                    2
Case 2:19-mj-03200-DUTY Document 3-1 Filed 08/07/19 Page 3 of 6 Page ID #:6




 methamphetamine. CW-1 then arranged for the methamphetamine to ~
 be shipped to New York, New York where CW-Z and others sold it
 to customers.

           b.   On or about August 29, 2018, MARTINEZ again sold
 a large quantity of methamphetamine to CW-1. Specifically,
 based on my review of text messages between CW-1 and a cellphone
 believed to be used by MARTINEZ (the "Martinez Cellphone"),
 which messages were extracted from CW-1's cellphone, and my
 conversations with C~-1, I am aware that CW-1 and MARTINEZ met
 inside of MARTINEZ's vehicle in the vicinity of a hotel ("Hotel-
 1") located in West Hollywood, California. While inside of
 MARTINEZ`s vehicle, which was driven by an unknown male,
 MARTINEZ sold CW-1 what CW-1 understood to be approximately
 fourteen pounds of methamphetamine. On or about August 30,
 2018, CW-1 arranged for the methamphetamine to be shipped to New
 York, New York by United States Parcel Service.

          c.     While it was in transit from California to
Manhattan, law enforcement agents intercepted the package
containing the suspected narcotics, and, pursuant to a
judicially-authorized search warrant, searched the contents oz
the package. Law enforcement agents observed what appeared,
based on their training and experience, to be crystalized
methamphetamine. The suspected narcotics were subsequently
tested in a Drug Enforcement Administration laboratory and
weighed approximately fourteen pounds and tested positive for
methamphetamine.

          d.   CW-1 was subsequently charged in this District,
arrested, and began cooperating with law enforcement.

          e.   At the direction of law enforcement, beginning in
or around January 2019, CW-1 began communicating with MARTINEZ
using the Martinez Cellphone, through text messages and
consensually recorded telephone calls, concerning a proposed
narcotics transaction.

           f.    Based on my review of a consensually recorded
telephone call between CW-1=-who, at .the time, was located in
Manhattan--and MARTINEZ, I am aware that the following
conversation occurred, in substance and in part, on or about
August ~2, 2019:

 CW-1:           I'm coming out there this week for sure, for
                 sure. Um because I gotta pick up this money in
                 L.A. anyway. I'm in Manhattan right now, but I'm


                                    3
Case 2:19-mj-03200-DUTY Document 3-1 Filed 08/07/19 Page 4 of 6 Page ID #:7




                  leaving here probably Monday or Tuesday, and I'll
                  be out there.        But umm I can't really do
                  like I was coming heavy before. I can probably
                  do like 17 or maybe 18 of them things right now.
                  That cool?




  MARTI~EZ       Zook    Let~me know one day:':bef.ore you coming- .


  CW-1:           I'm gonna hit you back once I book my flight.
                  All right, papi?

  MART,INEZ ~     A11 right, for sure. . Just let`:'ine;know,one day
                  before,,: and .:then T can get,: `em that; day and 'I can`-
                 .have them waiting, my ',boy: Because I just got
                  like` half of those.. .

  CW-1:           Nah, Nah, say less. I know what you mean; I know
                  what you mean.



           g.   Based on my training, experience, and
 conversations with CW-1, I believe that, in the conversation
 described above, CW-1 asked MARTINEZ for approximately 17 or 18
 pounds of methamphetamine ("I can probably do like 17 or maybe
 18 of them things"), and MARTINEZ agreed to the sale ("You need
 those, I'll do you those. I got you.").

           h.   Based on my review of text messages between CW-1
 and MARTINEZ, I am aware that, on or about August 5, 2019, CW-1
 texted MARTINEZ, "My boy I land tomorrow," and MARTINEZ
 responded, "Cool I'll be ready."

           i.   During a recorded telephone call, on or about
 August 6, 2019, CW-1 told MARTINEZ `~I can actually do like
Case 2:19-mj-03200-DUTY Document 3-1 Filed 08/07/19 Page 5 of 6 Page ID #:8




 eighteen," and MARTINEZ responded, in substance and in part, "I
 got them right here my boy. Let me put them together and I'll
 be over there right now. Gimme like an hour," i.e.,
 approximately 2:00 p.m. (PST). MARTINEZ then asked CW-1, in
 substance and in part, to text MARTINEZ the address of the
 meeting location.

           j.   On or about August 6, 2019, at approximately
 12:52 p.m. (PST), CW-1 texted MARTINEZ the address of Hotel-1.

           k.   Based on~my review of cellphone location data
 obtained in real time from the service provider of the Martinez
 Cellphone, pursuant to a judicially-authorized warrant, I
 regularly monitored the location of the Martinez Cellphone on or
 about August 6, 2019. Based on that review and my conversations
 with other law enforcement officers, I am aware of the
 following, among other things:

              i.     For most of the day on August 6, 2019, the
 Martinez Cellphone was stationary, in the vicinity of West 49th
 Place in Los Angeles, where MARTINEZ is known to reside.

             ii.     At approximately 1:42 p.m. (PST), the
 Martinez Cellphone traveled towards East Los Angeles and then
 remained stationary in the vicinity of a Home Depot parking lot,
 between approximately 2:43 p.m. and 3:42 p.m. (PST). At
 approximately 3:37 p.m., law enforcement agents conducting
 physical surveillance in the vicinity of the Home ;Depot parking
 lot observed MARTINEZ inside of a champagne colored minivan
 ("Vehicle-1"), which was parked in the Home Depot parking lot.
 Agents then observed. another vehicle with unknown occupants park
 adjacent to Vehicle-1, and then both vehicles departed the
 parking lot.

            iii.    ~ At approximately 3:37 p.m. (PST), MARTINEZ
 texted CW-1, in substance and in part, "I'm on my way."

             iv.     At approximately 3:42 p.m., the Martinez
 Cellphone began traveling toward Hotel-1.

          1.   On or about August 6, 2019, at approximately 4:20
p.m. (PST), CW-1 spoke with MARTINEZ by phone. During the call,
which was recorded, MARTINEZ said, in substance and in part,
"I'm like down the street my boy. I should be there right now."




                                    5
Case 2:19-mj-03200-DUTY Document 3-1 Filed 08/07/19 Page 6 of 6 Page ID #:9




           m.   At approximately 4:45 p.m. (PST), law enforcement
 agents observed MARTINEZ inside Vehicle-1, which was parked on a
 street adjacent to Hotel-1.

           n.   Law enforcement agents approached Vehicle-1 and
 spoke with MARTINEZ. MARTINEZ provided written consent to
 search Vehicle-1. While standing on the street next to Vehicle-
 1, law enforcement agents observed a black bag (the "Bag")
 inside of Vehicle-1 that contained multiple clear plastic bags
 with a white, crystalized substance inside of them.

           o.   Law enforcement agents then searched Vehicle-1.
 During the search, they located, among other things,
 approximately eighteen individually-wrapped clear plastic bags
 containing a white, crystalized substance inside the Bag. Based
 on their training and experience, the law enforcement officers
 believed the substance to be crystalized methamphetamine.

           p.   Following the arrest of MARTINEZ, law enforcement
 agents showed CW-1 a photograph of MARTINEZ. CW-1 identified
 MARTINEZ as the individual, known to CW-1 as "Marco," from whom
 CW-1 previously purchased narcotics in July and August 20 8.

       WHEREFORE, I respectfully request that DANIEL MARTINEZ,
 a/k/'a "Marco," the defendant, be imprisoned .or bailed as the
 case may be.




                            JOHN ~'AHI
                            Task For e Of   er
                            Homeland Security Investigations


Sworn to before me this
7th Day of August, 2019


               f
          4~
THE HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
